In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated September 17, 1999, which granted the defendants’ motion to dismiss the complaint on the ground that the action was time-barred pursuant to General Municipal Law § 50-i and denied his cross motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint (see, General Municipal Law § 50-e [1] [a]; § 50-i [1] [c]; § 50-k [2], [6]; DeGradi v Coney Is. Med. Group, 172 AD2d 582, 583; Albano v Hawkins, 82 AD2d 871), and denied the plaintiffs cross motion for leave to amend the complaint. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.